Citation Nr: 0812395	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-44 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for skin cancers 
involving the left neck, left upper arm, and the right 
forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The rating decision granted service 
connection for skin cancers involving the left neck, left 
upper arm, and right forearm.  The veteran disagreed with the 
initial noncompensable rating assigned for this disorder.

Based on statements from the veteran's representative and 
medical evidence in the claims file, the Board finds that the 
veteran has raised a claim for service connection for actinic 
keratosis.  This claim is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for skin cancers involving 
the left neck, the left upper arm, and right forearm.  While 
the May 2005 VA skin diseases examiner did not find any 
relevant scarring, photographs received in April 1998 in 
connection with the original claim for service connection 
does seem to depict a scar on the veteran's left neck.  The 
May 2005 VA examiner also acknowledged that the veteran's 
claims file was not available at the time of the examination, 
and the veteran's representative has contended that the 
veteran's condition has worsened.  Therefore, based on all of 
the above reasons, the Board finds that the veteran should be 
afforded a new examination to determine the severity of the 
current residuals of skin cancer involving the left neck, 
left upper arm, and right forearm, to include the nature and 
extent of any scar on the veteran's left neck.  

In addition, the Board has received a pertinent October 2006 
private medical report from Dr. Robert C. Griffith without 
waiver of the RO's initial consideration of this evidence.  
See 38 C.F.R. § 20.1304(c) (2007).  Moreover, Dr. Griffith 
mentions his recent examination and treatment of skin 
lesions, and there is no indication in the record that any 
effort was made to obtain these records from Dr. Griffith.  
Consequently, while the case is in remand status, appropriate 
steps should be taken to obtain any records of the veteran 
that may be in the possession of this medical provider.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's complete 
treatment records from Dr. Robert C. 
Griffith.  Any records obtained should 
be associated with the claims folder.

2.  Thereafter, schedule the veteran 
for a VA skin diseases examination.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be conducted.

The skin examiner should describe in 
detail the residual scarring from the 
veteran's skin cancer of the left neck, 
the upper left arm, and right forearm.  
In this regard, the examiner should 
specifically state:

(a) The length of any scarring,

(b) The width of any scarring,

(c) Whether the surface contour of any 
scar is elevated or depressed on 
palpation,

(d) Whether any scarring is adherent to 
underlying tissue, 

(e) Whether any scarring is 
disfiguring, further commenting as to 
whether any disfigurement is slight, 
moderate, severe, or complete or 
exceptionally repugnant, and 

(f) Whether any scarring is ulcerated, 
unstable, painful, tender, limits 
function, or is poorly nourished.

Unretouched color photographs should be 
taken of any scarring or skin 
involvement involving an exposed area.

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



